  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 1 of 34 PageID #: 1



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

VINCENT ARCENEAUX AND                             §
ROSA ARCENEAUX                                    §
                                                  §
vs.                                               §                C.A. NO. 1:19-cv-0503
                                                  §                      (JURY)
STATE FARM LLOYDS                                 §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 172nd Judicial District Court of

Jefferson County, Texas to the United States District Court for the Eastern District of Texas,

Beaumont Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.    On September 12, 2019, Plaintiffs filed this action against State Farm in the 172nd

Judicial District Court of Jefferson County, Texas. The state cause number is E-204523 (“State

Court Action”). In Plaintiffs’ Original Petition (“Original Petition”), Plaintiffs seek monetary

relief over $200,000. (See Original Pet. at ¶ 2) State Farm was served on September 16, 2019.

State Farm filed its answer on October 4, 2019.

        2.    In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 172nd Judicial District Court of Jefferson County, Texas to the

United States District Court for the Eastern District of Texas, Beaumont Division.
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 2 of 34 PageID #: 2



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiffs filed this lawsuit alleging State Farm failed to pay insurance benefits

owed to them in accordance with an insurance policy for damage to their home and other property

caused by wind and hail. (See Original Pet. at ¶¶ 7–12.) Plaintiff asserts causes of action for breach

of contract, for violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the

common law duty of good faith and fair dealing. (Id. at ¶¶ 24–54.)

                                             III.
                                     BASIS OF REMOVAL

       4.      The Eastern District of Texas has jurisdiction over this action, pursuant to 28 U.S.C

§ 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiffs were, and continue to

be, Texas citizens. (See Original Pet. at ¶ 3.)       State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 3 of 34 PageID #: 3



          6.    Second, the amount in controversy exceeds $75,000. Plaintiffs are seeking damages

in excess of $200,000. (See Original Pet. at ¶ 2.) Thus, removal to the Eastern District of Texas is

proper.

                                          IV.
                                  REMOVAL PROCEDURES

          7.    On September 12, 2019, Plaintiff filed this case against State Farm in the 172nd

Judicial District Court of Jefferson County, Texas. State Farm was served on September 16, 2019.

State Farm filed its Answer on October 4, 2019. This Notice of Removal is being timely filed on

October 16, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when

State Farm received service and within one year from the commencement of this suit. See 28

U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

          8.    The Beaumont Division of the Eastern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Jefferson County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s

State Court Action was brought, and is pending, in Jefferson County. See 28 U.S.C. § 1441(a).

Jefferson County is within the jurisdictional limits of the Beaumont Division. See 28 U.S.C. §

124(c)(2).

          9.    All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Jefferson County District Clerk’s Office and served on the Plaintiffs.

          10.   A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 4 of 34 PageID #: 4



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

172nd Judicial District Court of Jefferson County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiffs, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 – Telephone
                                                 (713) 739-7420 – Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
James A. Tatem, III
State Bar No. 00785086
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
jtatem@germer.com
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 5 of 34 PageID #: 5



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 16th
day of October, 2019.

       Danny Ray Scott                                                   VIA CM/ECF
       SCOTT LAW OFFICES
       2019 Wichita St.
       Houston, Texas 77004
       danny@scottlawyers.com


                                                   DALE M. “RETT” HOLIDY
      Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 6 of 34 PageID #: 6



                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

VINCENT ARCENEAUX AND ROSA                       §
ARCENEAUX                                        §
                                                 §
vs.                                              §          C.A.NO. - - - - - -
                                                 §               (JURY)
STATE FARM LLOYDS                                §

                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

         3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements and similar
filings for State Farm Mutual and each of its property and casualty insurance subsidiaries and
affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:


                                                1
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 7 of 34 PageID #: 7



Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

      •    Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
           of employment in Illinois and she has expressed an intent to remain in Illinois
           while an Underwriter of State Farm Lloyds.

      •    Annette Romero Martinez: Ms. Martinez maintains her residence and full
           time place of employment in Illinois and she has expressed an intent to remain
           in Illinois while an Underwriter of State Farm Lloyds.

      •    Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
           and full time place of employment in Illinois and he has expressed an intent to
           remain in Illinois while an Underwriter of State Farm Lloyds.

      •    Wensley John Herbert: Mr. Herbert maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Michael James Arnold: Mr. Arnold maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
           place of employment in Illinois and he has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

      •    Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
           place of employment in Illinois and she has expressed an intent to remain in
           Illinois while an Underwriter of State Farm Lloyds.

       •   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
           and full time place of employment is in Illinois and she has expressed an
           intent to remain in Illinois while an Underwriter of State Farm Lloyds.

       •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence

                                                2
  Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 8 of 34 PageID #: 8



             and full time place of employment is in Illinois and she has expressed an
             intent to remain in Illinois while an Underwriter of State Farm Lloyds.

         •   Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
             time place of employment is in Illinois and he has expressed an intent to
             remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


        FURTHER AFFIANT SAYETH NAUGHT."




         SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the   /l/ t.h day of October, 2019
                     OFFICIAL SEAL
                    KAREN HAMILTON                    Notary Public for the State of Illinois
             NOTARY PUBLIC - STATE OF ILLINOIS
             My Commission Expires January 07, 2022




                                                         3
     Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 9 of 34 PageID #: 9




                                   EXHIBIT A
                            LIST OF ATTORNEYS/PARTIES

1.      Danny Ray Scott
        SCOTT LAW OFFICES
        2019 Wichita St.
        Houston, Texas 77004
        Telephone: (713)941-9309
        Facsimile: (844)270-0740
        danny@scottlawyers.com
        Attorneys for Plaintiffs


2.      Dale M. “Rett” Holidy
        James A. Tatem, III
        GERMER PLLC
        America Tower
        2929 Allen Parkway, Suite 2900
        Houston, Texas 77019
        Telephone: (713) 650-1313
        Facsimile: (713) 739-7420
        rholidy@germer.com
        jtatem@germer.com
        Attorneys for Defendant



                            INDEX OF DOCUMENTS FILED
                              WITH REMOVAL ACTION

     VINCENT ARCENEAUX AND ROSA ARCENEAUX VS. STATE FARM LLOYDS

              (a)    Plaintiffs’ Original Petition
              (b)    Notice of Service Process
              (c)    Defendant State Farm Lloyds’ Original Answer
               (e)   Docket Sheet
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 10 of 34 PageID #: 10
                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 9/12/2019 2:15 PM
                                                                                 JAMIE SMITH
                                 CAUSE NO.     E— 91.Q 1 c5o~—'3                 DISTRICT CLERK
                                                                                 E-204523
VINCENT ARCENEAUX and                                  §              IN THE DISTRICT COURT
ROSA ARCENEAUX,                                        §
     Plaintiffs,                                       §
                                                       §
V.                                                                          JUDICIAL DISTRICT
                                        .
                                                       ~
                                                       ~
STATE FARM LLOYDS,                                     §
     Defendant.                                        §           JEFFERSON COUNTY, TEXAS

               PLAINTIFFS' ORIGINAL PETITION & REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

          Plaintiffs, Vincent Arceneaux and Rosa Arceneaux, file this original pettition against

defendant, State Farm Lloyds (hereinafter referred to as "State Farm"), and alleges as follows:

                                   A. DISCOVERY CONTROL PLAN

     1.      Plaintiffs intend to conduct discovery under Level 3 of Texas Rule of Civil Procedure

190.4 and affirmatively plead that this suit is not governed by the expedited actions process in

Texas Rule of Civil Procedure 169 because Plaintiffs seek monetary relief over $100,000.

                                              B. RELIEF

     2.     Plaintiffs seek monetary relief over $200,000 but not more than $1,000,000. TEX. R. CIv.

P. 47(c)(4).


                                             C. PARTIES

     3.     Plaintiffs, Vincent Arceneaux and Rosa Arceneaux (hereinafter r•eferred to as

"plaintiffs" or "insureds") are individuals and residents of Jefferson County and citizen of the

State of Texas.




                                                                                        Page 1 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 11 of 34 PageID #: 11




    4.   Defendant, State Farm Lloyds, is a domestic insurance carrier, incorporated and

engaging in the business of insurance in the State of Texas, and may be served with process by

serving its Registered Agent, Corporation Service Company located at 211 E. 7th Street, Stiite

620, Austin, Texas 78701-3218.

                                         D. 7URISDICTION

   5.    This Court has jurisdiction over this case in that the amount in controversy exceeds the ,

minimum jurisdictional limits of this Court.

                                             E. VENUE

   6.    Ventie is mandatory and proper in Jefferson County, Texas, because all or a substantial

part of the events giving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. & Rem.

Code § 15.002).

                                   F. CONDITIONS PRECEDENT

   7.    All conditions precedent to recovery have been performed, waived, or have

occurred.

                                             G.FACTS

   8.    Plaintiffs are the owners of a homeowner insurance policy, policy number 53-KF-6798-

2, issued by the defendant (hereinafter referred to as the "policy")

   9.    Plaintiffs own the insured property that is specifically located at 3490 Saint James

Blvd., Beaumont, Texas 77705 (hereinafter referred to as the "property")

   10. Defendant or its agent sold the policy, insuring the property, to plaintiffs.

   11. On or about August 30, 2017, plaintiffs' property sustained windstorm and hail

damage. Plaintiffs' garage roof sustained extensive damage during the storm including damage



                                                                                       Page 2 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 12 of 34 PageID #: 12




 to the shingles, pipe jack, drip edge, and other structural parts of the roof. Water intrusion

 from the window damaged the interior of the home including the including the wall of the

 dining room. After the storm, plaintiffs filed a claim with their insurance company, State Farm,

 for the damages to their home caused by the storm.

    12. Plaintiffs submitted a claim to State Farm against the policy for damage caused to the

property as a result of the wind and hail. Plaintiffs asked State Farm to cover the cost of repairs

to the property pursuant to the policy and any other available coverages under the policy. State

Farm assigned claim nurnber 531266F17 to plaintiffs' claim.

    13. On or about September 18, 2017, Scott Starns (hereinafter referred to as "Starns"), on

behalf of State F'arm, inspected the property in qtiestion. The storm caused significant damage

to the garage roof, incltiding pitting. and loss of granttles to the shingles. The hail pitting

damage bniised the shingles, while removing and cnishing the granules. Wind damage uplifted

and removed shingles, which wotild not allow the shingles to reseal to prevent water intnision.

    14. Starns' tmreasonable investigation of the claim included a failure to comply with State

Farni s policies and procedures concerning roof inspecfions and, when to replace or repair a

roof. The garage roof required full replacement tmder State Farm's policies and procedures

including repairs to the roof jack, drip edge, and other structural parts of the roof. Starns

performed an unreasonable investigation by failing to document all of the damage to the garage

roof. Starns did not conduct a thorough garage roof inspecttion and only allowed the minimum

cost to remove and replace four (4) roof shingles. As a result of Starns' unreasonable and brief

investigation, the insureds were wrongly denied the ftill cost to replace the roof.




                                                                                      Page 3 of 13
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 13 of 34 PageID #: 13




        15. Stams performed an insufficient and unreasonable interior investigation of the

     property. Water intrusion from the window caused extensive damage to the wall of the diiung

     room. The extensive damage to the interior of the property called for the drywalls to be sealed,

     hung, taped, and floated, removal and replacement of instilation, repair to the texture, painting,

     and content removal. Starns did not conduct a thorough interior inspection and only allowed

     for a miniinum costs for interior damages. As a result of Starns' unreasonable investigation, the

    insureds were wrongly denied the ftill cost to repair all of the interior damage.

        16. Despite doctunenting damage to the roof, Starns performed an insufficient and

    unreasonable interior investigation of the hoine. As a restilt, Stams missed significant interior

    damages to the insureds' home. Stams conducted an insufficient inspection and prematurely

    closed the instireds' claiin. At the time of the investigation, premattire closing of claims was

    part of a pattern and practice of claims handling by State Farm.

        17. State Farm failed to properly adjust the claim and defendant has denied at least a

    portion of the claim without an adeqtiate investigatiorn, even though the policy provided

,   coverage for losses such as those suffered by the insureds. Furthermore, State Farm underpaid

    portions of the insureds' claims by not providing full coverage for the damages sustained by the

    insureds, as well as under-scoping the damages during its investigation.

        18. To date, State Famz continues to delay in the payment for the damages to the property.

    As such, the insureds' claim(s) still remain unpaid and the insureds still have not been able to

    properly repair the property.




                                                                                           Page 4 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 14 of 34 PageID #: 14




    1.9. State Farm employs a system that, when properly operated, ensures a prompt, fair and

 efficient delivery of State Farm's promise to pay. State Farm's claims system consists of, in part,

 the following:

          a.      Claims adjusting policies and procedures;

          b.      Claims handling procedures and materials and claim files to track customer

          claims;

          C.      Claim files containing documentation relating to:

                  (1)     the investigation of Insured's claim;

                  (2)     the evaluation of coverage, liability and damages;

                  (3)     negotiation or alternative dispute resolution (ADR) to achieve settlement;

                  and

                  (4)    litigation management.

          d.      Claims underwriting procedures, files and reports that relate to:

                  (1)     the condifion of the risk at the fime of underwriting and during the

                  investigation of the claim;

                  (2)    information provided by State Farm's claims representatives to

                  Lmderwriting department about the condittion of the risk;

                  (3)    information related to State Farm's establishment of "loss reserves," or

                  funds set aside to pay losses such as the loss at issue in this lawsuit;

                  (4)    loss control measures instituted by State Farm's underwriting department

                  to identify correct-ive measures created to prevent or mitigate losses on this risk;

                  and



                                                                                             Page 5 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 15 of 34 PageID #: 15




                (S)    on-site inspections conducted by State Farm's loss control personnel to

                provide tmderwriters with a thorough assessment of the risk.

          e.    Personnel files and procedures relating to the qtialifications, training and

          supervision of its employees; and

          f.   State Farm's relationslups with and procedures created to supervise third-party

          adjusters that it allows to handle its customers' claims.

    20. State Farm failed to follow applicable claim adjustting policies and procedures,

including its own claim adjusting policies and procedures, while handling Insureds' claim.

    21.   In addition, State Farm failed to properly assess the condition of the risk during the

underwriting process and during the policy period and State Farm failed to establish a loss

reserve that was commensurate with the risk and possible extent of the loss. State Farm's

improper tmderwrriting actions negatively impacted the amount of funds available for a fair

payment of Insureds' claim and provided State Farm with a motive to tmderpay and/or

wrongly deny Insureds' claim.

   22. State Farm failed to properly qtialify, trairi and supervise its employees and agents to

whom State Farm entrusted the handling of various portions of Insureds' claim. The identity of

these agents and employees include, but are not limited to, Scott Starns, and Michael Wyatt.

   23.    State Farm, its agents and employees failed to follow procedures and properly execute

their duties as promulgated in State Farm's system of administering and handling Insureds'

claim. State Farm's acttions, as detailed in the facts of this petition and the allegations set forth

below, caused a system failure that resulted in State Farm's violation of the Texas Insurance

Code, Texas Deceptive Trade Practices Act, as well as the violation of a host of Texas common



                                                                                        Page 6 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 16 of 34 PageID #: 16




law principles of law. These violations resulted in State Farm's denial to Insiireds of the full

protection and benefits of these laws and the policy benefits to which Insureds were entitled.

                                     H. COUNT I- SAD FAITH

    24.   Plaintiffs are insureds under an insurance contract issued by State Farm, which gave

rise to a duty of good faith and fair dealing.

    25. Defendant breached the duty by denying and delaying payment of a covered claim

when defendant knew or shotild have known its liability under the policy was reasonably clear.

   26.    Following its initial inspection conducted on September 18, 2017, State Farm possessed

all information necessary to enable it to make a fair coverage and payment determination on

plaintiffs' claim. In addittion, following its initial inspection, State Farm failed to provide

coverage for, all of the covered damage, including the damage that plaintiffs' inspector

discovered during his inspection. Although State Farm designed its claims investigation system

in a manner that would ensure timely claim payments, reasonable property inspections, and

thorough property inspections, State.Farm failed to honor its obligation to perform a reasonable

investigation and issue timely payment to plaintiffs.

   27. Defendant's breach of duty proximately caused injury to plaintiffs, which resulted in

the following damages:

          a.   mental anguish damages; and

          b.   loss of policy benefits.

   28. Exemplary damages. Plaintiffs suffered injury independent of the loss of policy

benefits, and that injury resulted from defendant's gross negligence, malice, or actual fraud,




                                                                                     Page 7 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 17 of 34 PageID #: 17




 whicll entitles plaintiffs to exemplary damages under Texas Civil Practice & Remedies Code

secttion 41.003(a).

                                I. COUNT 2- BREACH OF CONTRACT

    29.   In addition to other counts, State Farm breached its contract with plaintiffs.

    30.   Plaintiffs and defendant executed a valid and enforceable insurance contract. The

contract stated that defendant wotild pay the replacement cost of all damage which occurred to

plaintiffs' property caused by a covered peril, and that plaintiffs would pay insurance

premiums and perform other obligations as outlined in the insurance policy.

    31.   Plaintiffs fi.illy performed plaintiffs' contractual obligations.

    32.   State Farm breached the contract by reftising to pay the full amount of the cost to

repair or replace the property. State Farm failed and refused to pay any of the proceeds of the

policy, although due demand was made for proceeds to be paid in an amount stifficient to cover

the damaged property and all conditions precedent to recovery upon the policy had been

carried out and accomplished by plaintiffs.

    33.   Plaintiffs seek tinliquidated damages within the jurisdictional limits of this court.

    34.   Attorriey Fees. Plaint-iffs are entitled to recover reasonable attorney fees tuider Texas

Civil Practice & Remedies Code chapter 38 because this stut is for breach of a written contract.

Plaintiffs retained counsel, who presented plaintiffs' claim to State Farm. State Farm did not

tender the amount owed within 30. days of when the claim was presented.

                         J. COUNT 3— DECEPTIVE INSURANCE PRACTICES

   35.    Defendant State Farm failed to explain to plaintiffs the reasons for State Farm's offer of

an inadeqtiate settlement. State Farm failed to offer plainttiffs adequate compensation without



                                                                                           Page 8 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 18 of 34 PageID #: 18




 adequate explanation of the basis in the policy for its decision to make . less than fi.ill payment.

 Furthermore, State Farm did not communicate that any fuhire settlements or payments would

be forthcoming to pay for the enttire losses covered tmder the policy, nor did they provide any

explanation for the failure to adeqtiately settle plaintiffs' claim.

    36.     State Farm failed to affirm or deny coverage of plaintiffs' claim witlun a reasonable

 time. Specifically, plaintiffs did not receive timely indication of acceptance or rejection,

regarding the fi.ill and entire claim, in writing from State Farm.

    37.     State Farm refused to fully compensate plaintiffs tmder the terms of the policy, even

though State Farm failed to conduct a reasonable investigattion. State Farm performed an

outcome-oriented investigation of the plaintiffs' claim which resulted in a biased, tmfair and

inadequate evaltiation of plaintiffs' losses on the property.

    38.     State Farm failed to meet its obligations under the Texas Insurance Code regarding its

duties to timely acknowledge plaintiffs' claim, begin an investigation of plaintiffs' claim, and

reqtiest all information reasonably necessary to investigate plaintiffs' claim within the

stattitorily mandated time of receiving notice of plaintiffs' claizn.

    39.     State Farm failed to accept or deny plainttiffs' full and entire claim within the

stahitorily mandated time of receiving all necessary information. In addition, State Farm failed

to communicate with plaintiffs to ensure that plaintiffs understood the coverage dertials they

received.

    40.     Defendants' acts or practices violated:

            a.   Texas Insurance Code chapter 541, subchapter B.

                 (1)     Misrepresenting to a claimant a material fact or policy provision



                                                                                        Page 9 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 19 of 34 PageID #: 19




         relating to the coverage at issue. TEX. INS. CODE §541.060(a)(1).

               (2)        Not attempting in good faith to bring about a prompt, fair, and eqtiitable

         settlement of a claim once the insurer's liability becomes reasonably clear. TEX. INS.

         CODB §541.060(a)(2)(A).

               (3)        Not promptly giving a policyholder a reasonable explanation, based on

         the policy as it relates to the facts or applicable law, for the insurer's denial of a claim

         or for the offer of a compromise settlement of a claim. TEX. INS. CODE §541.060(a)(3).

               (4)    Not affirming or denying coverage within a reasonable time. TEX. INS.

         CODE §541.060(a)(4)(A).

               (5)    Refiising to pay a claim without conductting a reasonable investigation.

         TEX. INS. CODE §541.060(a)(7).

               (6)    Making an untrue statement of material fact. TEX. INS. CODE §541.061(1).

               (7)    Leaving out a material fact, so that other statements are rendered

         misleading. TEX. INS. CODE §541.061(2).

         b.   Texas Deceptive Trade Practices Act §17.46(b).

              (1)     Representing that an agreement confers or involves rights, remedies, or

         obligations that it does not, or that are prohibited by law. TEX. BUS. & COM. CODE

         §17.46(b)(12).

         C.   Texas Insurance Code Chapter 541.151.

   41.   Defendants' acts and practices were a producing cause of injury to plaintiff which

resulted in the following damages:

         a.   acttial damages; and



                                                                                        Page 10 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 20 of 34 PageID #: 20




          b.    insurance policy proceeds.

    42.   Plaintiffs seek damages within the jurisdictional limits of this Court.

    43. Additional damages. Defendants acted knowingly, which entitles plaintiffs to recover

treble damages under Texas Insurance Code section 541.152(b).

    44.   Attorney fees. Plaintiffs are entitled to recover reasonable and necessary attorney fees

under Texas Insurance Code section 541.152(a)(1).

                             K. COUNT 4- LATE PAYMENT OF CLAIMS

    45. Plaintiffs are insureds under a contract for homeowner's instirance issued by

defendant.

    46.   Defendant State Farm is a corporation.

    47.   Plaintiffs suffered a loss covered by the policy and gave proper notice to State Farm of

plaintiffs' claim.

    48.   State Farm is liable for the claim and had a duty to pay the claim in a fimely manner.

   49. On State Farm's behalf, Scott Starns conducted his inspecfion on September 18, 2017.

Following tlus inspection, State Farm provided coverage for the followuig:

          a.    Garage roof damage in the amount of $54.33;

          b.    Damage to the bedrooin in the amoturt of $105.51;

          C.    Damage to the latmdry room in the amount of $429.07;

          d.    Damage to the metal shed in the amount of $39.37; and

          e.    Client inci.irred charges for debris removal, and labor in the amount of $637.03.

   50.    State Farm did not issue a payment to plaintiffs.

   51.    Defendant breached its duty to pay plaintiffs' claim in a timely manner by not timely:



                                                                                      Page 11 of 13
Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 21 of 34 PageID #: 21




            a.   acknowledging the claim;

            b.   investigating the claim;

            C.   requesting information about the claim;

            d.   paying the claim after wrongftflly rejecting it; and

            e.   paying the claim after accepting it.

   52.      State Farm's breach of duty caused injury to plaintiffs, which restilted in the following

damages:

            a.   mental anguish damages;
      .              ~

          b.     policy proceeds;

            C.   prejudgment interest

   53.    Statutory damages. Plaintiffs are entitled to recover actual damages in the amoLmt of

the claim, and under Texas Insurance Code section 542.060(a), stattitory damages of 18% of the

amount of the claim.

   54. Attorney fees. Plaintiffs are entitled to recover reasonable attorney fees under Texas

Insurance Code section 542.060(b).

                                            L. JURY DEMAND

   55.    Plaintiffs respectfully request a trial by jury.

                                    M. CONDITIONS PRECEDENT

   56. All conditions precedent to plaintiffs' claim for relief have been performed or have

occurred.




                                                                                       Page 12 of 13
         Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 22 of 34 PageID #: 22
-1   \




                                            N. REQUEST FOR DISCLOSURE

            57.   Under Texas Rule of Civil Procedure 194, plaintiffs request that defendant disclo5e,

         within 50 days of the service of this request, the information or material described in Rule 194.2.

                                                      O. PRAYER

            58.   For these reasons, plaintiffs ask that they be awarded a judgment against defendant

         for the following:

                  a.    ActLial damages.

                  b.    Statutory damages.

                  C.    Prejudgment and postjudgment interest.

                  d.    Court costs.

                  e.    Attorney fees.

                  f.    All other relief to which plaintiffs are entitled.

                                                                Respectfiilly submitted,

                                                                SCOTT LAW OFFICES, P.C.
                                                                P.O. Box 53358
                                                                Houston, Texas 77052
                                                                Telephone: (713) 941-9309
                                                                Facsimile: (844) 270-0740


                                                                   /s/Danny Ray Scott
                                                                Danxiy Ray Scott
                                                                State Bar No. 24010920
                                                                casc-notifications@scottlawvers.com

                                                                Attorney for Plaintiffs




                                                                                               Page 13 of 13
          Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 23 of 34 PageID #: 23




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20393684
Notice of Service of Process                                                                            Date Processed: 09/16/2019

Primary Contact:           State Farm Enterprise SOP
                           Corporation Service Company- Wilmington, DELAWARE
                           251 Little Falls Dr
                           Wilmington, DE 19808-1674

Entity:                                       State Farm Lloyds
                                              Entity ID Number 3461674
Entity Served:                                State Farm Lloyds
Title of Action:                              Vincent Arceneaux vs. State Farm Lloyds
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Jefferson County District Court, TX
Case/Reference No:                            E-204523
Jurisdiction Served:                          Texas
Date Served on CSC:                           09/16/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Danny Ray Scott
                                              713-941-9309

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
             Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 24 of 34 PageID #: 24
                                                                                                                             CO204523 --- 00003
Citation by Mailing

                                                        THE STATE OF TEXAS

          No. E-0204523
              VINCENT ARCENEAUX ET AL
          VS. STATE FARM LLOYDS

                                                        CITATION BY MAILING
                                         172nd JUDICIAL DISTRICT COURT
                                          of JEFFERSON COUNTY, TEXAS

To: STATE FARM LLOYDS
   BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY

by serving at:
211 E 7TH STREET
SUITE 620
AUSTIN, TX 78701 3218
                                                                       ~.
                                                                                                                             DEFENDANT:

NOTICE:

          You have been sued. 'You may employ an attorney. If you or your:attorney'do not file a written answer with the clerk who
issued this citation by 10:00 a.m. on the Moiidav- next following the expiration ;of twenty days after you were served this citation and
petition, a default judgment may be tal:en against, you: .Said answer may be filed by. inailirig, saine,46: District Clerk's Office, 1085
Pearl, Room 203, Beaumorit, TX 77701„(or if the case is designated as ari E-file case, E-file through Lexis Nexis file and
serve )or b brin
             Y    in
                   g~itgto the office, The case is resent
                                                    P     _~Y
                                                            endin
                                                              P    before
                                                                    g     the 172nd District Court.,of Jefferson Count        Y sittin
                                                                                                                                     g in
Beaumont, Texas, and was flled on the 12th day of.September, 2019. It bears cause number E-0204523 and is styled:
                                                     ..                                                                              Plaintiff:
                    VINCENT ARCEIVEAUX E'C AL
          VS.
                      STATr FARM LLOYDS
                                                                                                                                   Defendant:

          The name and address of the attorney for plaintiff (or plaintiff, if pro se) is:.
                                            ,                                     ,
                            ~.  SCOTT, DANNY R JR, Atty.
                                2019 WICHITA STREET
                                HOUSTON, TX 77004 0.
      The nature of the demands of said plaintiff is shown by a true and correct.copy of Plaintiff's...PETITION (PLAINTIFF'S
ORIGINAL) accompanying this citation and made a part.thereof.

           Issued under my hand and the'~ al of said court, at,l3eatnnont, Texas, this the 13th day of September, 2019.
                                                .:...
                                                                   JAMIE SMITH; DISTRICT CLERK
                                                                   .IEFFERSON COUNTY, TEXAS




                                                                     BY "~' ~~—Dzputy



                                                                   Valencia
     f
           Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 25 of 34 PageID #: 25
                                                           RETURN OF SERVICE
E-0204523                    172nd JUDICIAL DISTRICT COURT
VINCENT ARCENEAUX ET AL
STATE FARM LLOYDS
Executed when copy was delivered:
This is a true copy of the original citation, was delivered to defendant                                           , on the           day of
                , 20
                                                                                                                               , Officer
                                                                                                                       County, Texas
                                                                                        By:                                   Deputy
ADDRESS FOR SERVICE:
STATE FARM LLOYDS
BY SERVING ITS REGISTERED AGENT CORPORATION SERVICE COMPANY
211 E 7TH STREET
SUITE 620
AUSTIN, TX 78701 3218
                                          OFFICER'S RETURN
Came to hand on the           day of                       , 20      at                , o'clock _.m., and executed in
                           , County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation
with the date of delivery endorsed thereon, together with the accompanying copy of the Citation by Mailing at the following times and
places, to-wit:
Name                                     Date/Time                                  Place, Course and Distance from Courthouse


And not executed as to the defendant(s),
The diligence used in finding said defendant(s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy $
Total                        $                                                                                     , Officer
                                                                                                              County, Texas


                                                                              By:                                     Deputy


                                                                              Affiant

         COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer of authorized person who serves, or attempts to serve, a citation shall sign and return. The signature
is not required to be verified. If the return is signed by a person other than a sheriff, constable or the clerk of the court, the return shall be
signed under penalty of perjury and contain the following statement:
"My name is                                                     my date of birth is                             and my address is
                    (First, Middle, Last)

(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in                        County, State of             , on the            day of


                                                                              Declarant/Authorized Process Server


                                                                              (Id # expiration of certification)
                                                                 FILED
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 26 of 34 PageID #: 26
                                                                                      DISTRICT CLERK OF
                                                                                      JEFFERSON CO TEXAS
                                                                                      10/4/2019 1:04 PM
                                                                                      JAMIE SMITH
                                        &$86(12(                           DISTRICT CLERK
                                                                                      E-204523

9,1&(17$5&(1($8;DQG                                            ,17+(',675,&7&28572)
526$$5&(1($8;                                     
                                                   
96                                                              -())(5621&2817<7(;$6
                                                   
67$7()$50//2<'6                                 
                                                                    1'-8',&,$/',675,&7


               '()(1'$1767$7()$50//2<'6¶25,*,1$/$16:(5

727+(+2125$%/(-8'*(2)6$,'&2857

       &20(612:67$7()$50//2<'6 KHUHLQDIWHU³6WDWH)DUP´ 'HIHQGDQWLQWKH

DERYHHQWLWOHGDQGQXPEHUHGFDXVHDQGILOHVLWV2ULJLQDO$QVZHUWRWKHDOOHJDWLRQVFRQWDLQHGLQ

3ODLQWLIIV¶ 3HWLWLRQ DQG DOO VXEVHTXHQW DPHQGHG RU VXSSOHPHQWDO SHWLWLRQV ILOHG DJDLQVW LW DQG

ZRXOGVKRZDVIROORZV

                                                 ,
                                     *(1(5$/'(1,$/
                                                  
             6WDWH)DUPJHQHUDOO\GHQLHVDOORIWKHPDWHULDODOOHJDWLRQVFRQWDLQHGLQ3ODLQWLIIV¶

2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRDQGGHPDQGVVWULFWSURRIWKHUHRIDVDOORZHGXQGHU

WKHODZVRIWKH6WDWHRI7H[DV%\WKLVJHQHUDOGHQLDO6WDWH)DUPZRXOGUHTXLUH3ODLQWLIIVWRSURYH

HYHU\IDFWWRVXSSRUWWKHFODLPVLQ3ODLQWLIIV¶2ULJLQDO3HWLWLRQDQGDQ\DPHQGPHQWVWKHUHWRE\D

SUHSRQGHUDQFHRIWKHHYLGHQFH

                                                    ,,

                                        '()(16(6
                                              
            3ROLF\&RYHUDJH3URYLVLRQV8QGHUWKH,QVXULQJ$JUHHPHQW3ODLQWLIIVEHDUWKH

EXUGHQ WR SURYH GDPDJH UHVXOWLQJ IURP DQ RFFXUUHQFH RI DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR WKH

LQVXUHG SURSHUW\ GXULQJ WKH SROLF\ SHULRG 3ODLQWLIIV ODFN SURRI WKDW DQ\ DGGLWLRQDO GDPDJHV

UHVXOWHGIURPDQ\DFFLGHQWDOGLUHFWSK\VLFDOORVVGXULQJWKHSROLF\SHULRG
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 27 of 34 PageID #: 27



             3D\PHQW6WDWH)DUPLVHQWLWOHGWRDQRIIVHWRUFUHGLWDJDLQVW3ODLQWLIIV¶GDPDJHV

LIDQ\LQWKHDPRXQWRIDOOSD\PHQWV6WDWH)DUPKDVPDGHWRRURQEHKDOIRI3ODLQWLIIVXQGHUWKH

3ROLF\LQFRQQHFWLRQZLWKWKHGDPDJHVDQGWKHLQVXUDQFHFODLPWKDWJLYHULVHWR3ODLQWLIIV¶FODLPV

LQWKLVODZVXLW

             'HGXFWLEOH2IIVHW6WDWH)DUPLVHQWLWOHGWRRQRIIVHWRUFUHGLWDJDLQVW3ODLQWLIIV¶

GDPDJHVLIDQ\LQWKHDPRXQWRI3ODLQWLIIV¶GHGXFWLEOH

             /LPLWRI/LDELOLW\6WDWH)DUP¶VOLDELOLW\LIDQ\LVOLPLWHGWRWKHDPRXQWRIWKH

3ROLF\ OLPLWV XQGHU WKH VXEMHFW 3ROLF\ SXUVXDQW WR WKH ³/LPLW RI /LDELOLW\´ DQG RWKHU FODXVHV

FRQWDLQHGLQWKH3ROLF\VXHGXSRQ

             )DLOXUH RI 3ROLF\ &RQVLGHUDWLRQV&RQGLWLRQV 3UHFHGHQW  6WDWH )DUP KHUHE\

DVVHUWV DOO FRQGLWLRQV RI WKH 3ROLF\ DW LVVXH LQFOXGLQJ EXW QRW OLPLWHG WR DOO WHUPV GHGXFWLEOHV

OLPLWDWLRQVH[FOXVLRQVDQGDOO³GXWLHVDIWHUORVV´6SHFLILFDOO\3ODLQWLIIVKDYHIDLOHGWRVDWLVI\WKH

FRQGLWLRQV RI WKH 3ROLF\ UHTXLULQJ 3ODLQWLIIV WR SUHVHUYH HYLGHQFH RI WKH GDPDJH WR SURYLGH

HYLGHQFHZKHQUHDVRQDEO\UHTXHVWHGDQGWRPLWLJDWHIXUWKHUGDPDJH7KH3ROLF\VWDWHV

                                      6(&7,21,±&21',7,216
                 
                       <RXU'XWLHV$IWHU/RVV$IWHUDORVVWRZKLFKWKLVLQVXUDQFHPD\
                          DSSO\\RXVKDOOVHHWKDWWKHIROORZLQJGXWLHVDUHSHUIRUPHG
                 D     JLYHLPPHGLDWHQRWLFHWRXVRURXUDJHQW«
                 E      SURWHFWWKHSURSHUW\IURPIXUWKHUGDPDJHRUORVVPDNHUHDVRQDEOH
                          DQG QHFHVVDU\ WHPSRUDU\ UHSDLUV UHTXLUHG WR SURWHFW WKH SURSHUW\
                          NHHSDQDFFXUDWHUHFRUGRIUHSDLUH[SHQGLWXUHV
                                                   
                 G     DVRIWHQDVZHUHDVRQDEO\UHTXLUH
                              H[KLELWWKHGDPDJHGSURSHUW\
                              SURYLGH XV ZLWK UHFRUGV DQG GRFXPHQWV ZH UHTXHVW DQG
                                  SHUPLWXVWRPDNHFRSLHV
                              VXEPLW WR DQG VXEVFULEH ZKLOH QRW LQ WKH SUHVHQFH RI DQ\
                                  RWKHULQVXUHG
                                  D VWDWHPHQWVDQG
                                   E H[DPLQDWLRQVXQGHURDWK«
                          
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 28 of 34 PageID #: 28



            3UH([LVWLQJ'DPDJHV3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKHGDPDJHVDQGORVVHVDOOHJHGLQ3ODLQWLIIV¶3HWLWLRQQRQHEHLQJDGPLWWHGSUHH[LVWHGWKHDOOHJHG

RFFXUUHQFHRIZLQGRUZLQGGULYHQUDLQ

            1RUPDO:HDUDQG7HDU3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH

WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLIIV¶ 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH SUR[LPDWHO\

FDXVHGLQZKROHRULQSDUWE\QRUPDOZHDUDQGWHDU7KH3ROLF\VWDWHV

                              6(&7,21,±/266(6127,1685('
                                                      
                 :HGRQRWLQVXUHIRUDQ\ORVVWRWKHSURSHUW\GHVFULEHGLQ&RYHUDJH$
                    ZKLFKFRQVLVWVRIRULVGLUHFWO\DQGLPPHGLDWHO\FDXVHGE\RQHRUPRUH
                    RIWKHSHULOVOLVWHGLQLWHPVDWKURXJKQEHORZUHJDUGOHVVRIZKHWKHU
                    WKHORVVRFFXUVVXGGHQO\RUJUDGXDOO\LQYROYHVLVRODWHGRUZLGHVSUHDG
                    GDPDJHDULVHVIURPQDWXUDORUH[WHUQDOIRUFHVRURFFXUVDVDUHVXOWRI
                    DQ\FRPELQDWLRQRIWKHVH
                                                       
                    J ZHDU WHDU PDUULQJ VFUDWFKLQJ GHWHULRUDWLRQ LQKHUHQW YLFH ODWHQW
                        GHIHFWRUPHFKDQLFDOEUHDNGRZQ
                                                       
                    L PROGIXQJXVRUZHWRUGU\URW«
                    
                    O VHWWOLQJ FUDFNLQJ VKULQNLQJ EXOJLQJ RU H[SDQVLRQ RI SDYHPHQWV
                        SDWLRVIRXQGDWLRQZDOOVIORRUVURRIVRUFHLOLQJV
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVFRQVLVWLQJRIRQHRU
                    PRUHRIWKHLWHPVEHORZ)XUWKHUZHGRQRWLQVXUHIRUORVVGHVFULEHG
                    LQSDUDJUDSKVDQGLPPHGLDWHO\DERYHUHJDUGOHVVRIZKHWKHURQHRU
                    PRUHRIWKHIROORZLQJ D GLUHFWO\RULQGLUHFWO\FDXVHFRQWULEXWHWRRU
                    DJJUDYDWHWKHORVVRU E RFFXUEHIRUHDWWKHVDPHWLPHRUDIWHUWKH
                    ORVVRUDQ\RWKHUFDXVHRIWKHORVV

                    E GHIHFWZHDNQHVVLQDGHTXDF\IDXOWRUXQVRXQGQHVVLQ

                               GHVLJQVSHFLILFDWLRQVZRUNPDQVKLSFRQVWUXFWLRQ
                                 JUDGLQJFRPSDFWLRQ

                               PDWHULDOVXVHGLQFRQVWUXFWLRQRUUHSDLURU

                               PDLQWHQDQFH

                    F ZHDWKHUFRQGLWLRQV
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 29 of 34 PageID #: 29



        

      )ORRG 6XUIDFH :DWHU RU 1HJOHFW  3ODLQWLIIV¶ FODLPV DUH EDUUHG LQ ZKROH RU LQ SDUW

EHFDXVH WKH GDPDJHV DQG ORVVHV DOOHJHG LQ 3ODLQWLIIV¶ 3HWLWLRQ QRQH EHLQJ DGPLWWHG ZHUH

SUR[LPDWHO\FDXVHGLQZKROHRULQSDUWE\IORRGVXUIDFHZDWHURUQHJOHFW7KHSROLF\VWDWHV

                              6(&7,21,±/266(6127,1685('
                 
                  :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                     RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                     :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                     H[FOXGHGHYHQWRU E RWKHUFDXVHRIWKHORVVRU F ZKHWKHURWKHUFDXVHV
                     DFWHG FRQFXUUHQWO\ RU LQ DQ\ VHTXHQFH ZLWK WKH H[FOXGHG HYHQW WR
                     SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                     LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDOIRUFHVRU
                     RFFXUV«
                                                       
                     F :DWHU'DPDJHPHDQLQJ
                               )ORRG VXUIDFH ZDWHU ZDYHV WLGDO ZDWHU WVXQDPL VHLFKH
                                 RYHUIORZRIDERG\RIZDWHURUVSUD\IURPDQ\RIWKHVHDOO
                                 ZKHWKHUGULYHQE\ZLQGRUQRW
                               ZDWHU RU VHZDJH IURP RXWVLGH WKH UHVLGHQFH SUHPLVHV
                                 SOXPELQJ V\VWHP WKDW HQWHUV WKURXJK VHZHUV RU GUDLQV RU
                                 ZDWHUZKLFKHQWHUVLQWRDQGRYHUIORZVIURPZLWKLQDVXPS
                                 SXPS VXPS SXPS ZHOO RU DQ\ RWKHU V\VWHP GHVLJQHG WR
                                 UHPRYH VXEVXUIDFH ZDWHU ZKLFK LV GUDLQHG IURP WKH
                                 IRXQGDWLRQDUHD«
                               ZDWHUWKHEHORZWKHVXUIDFHRIWKHJURXQGLQFOXGLQJZDWHU
                                 ZKLFK H[HUWV SUHVVXUH RQ RU VHHSV RU OHDNV WKURXJK D
                                 EXLOGLQJVLGHZDONGULYHZD\IRXQGDWLRQVZLPPLQJSRRORU
                                 RWKHUVWUXFWXUHRU
                               PDWHULDOFDUULHGRURWKHUZLVHPRYHGE\DQ\RIWKHZDWHUDV
                                 GHVFULEHGLQSDUDJUDSKV  WKURXJK  DERYH          
                                                       
                     G 1HJOHFWPHDQLQJQHJOHFWRIWKHLQVXUHGWRXVHDOOUHDVRQDEOHPHDQV
                         WRVDYHDQGSUHVHUYHWKHSURSHUW\DWDQGDIWHUWKHWLPHRIDORVVRU
                         ZKHQSURSHUW\LVHQGDQJHUHG

     3HUVRQDO3URSHUW\3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVHWKHGDPDJHV

DQGORVVHVDOOHJHGLQ3ODLQWLIIV¶3HWLWLRQQRQHEHLQJDGPLWWHGZHUHQRWSUR[LPDWHO\FDXVHGLQ

ZKROHRULQSDUWE\DZLQGRUKDLOFUHDWHGRSHQLQJLQWKHURRIRUDZDOO7KHSROLF\VWDWHV
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 30 of 34 PageID #: 30



                &29(5$*(%3(5621$/3523(57<

                :H LQVXUH IRU DFFLGHQWDO GLUHFW SK\VLFDO ORVV WR SURSHUW\ GHVFULEHG LQ
                &RYHUDJH % FDXVHG E\ WKH IROORZLQJ SHULOV H[FHSW DV SURYLGHG LQ
                6(&7,21,/266(6127,1685('
                
                  G   :LQGVWRUP RU KDLO 7KLV SHULO GRHV QRWLQFOXGH ORVV WR SURSHUW\
                        FRQWDLQHGLQDEXLOGLQJFDXVHGE\UDLQVQRZVOHHWVDQGRUGXVW
                        7KLVOLPLWDWLRQGRHVQRWDSSO\ZKHQWKHGLUHFWIRUFHRIZLQGRUKDLO
                        GDPDJHVWKHEXLOGLQJFDXVLQJDQRSHQLQJLQDURRIRUZDOODQGWKH
                        UDLQVQRZVOHHWVDQGRUGXVWHQWHUVWKURXJKWKLVRSHQLQJ
                    
         
                6(&7,21,/266(6127,1685('
                
                 :HGRQRWLQVXUHXQGHUDQ\FRYHUDJHIRUDQ\ORVVZKLFKZRXOGQRWKDYH
                    RFFXUUHGLQWKHDEVHQFHRIRQHRUPRUHRIWKHIROORZLQJH[FOXGHGHYHQWV
                    :H GR QRW LQVXUH IRU VXFK ORVV UHJDUGOHVV RI D  WKH FDXVH RI WKH
                    H[FOXGHG HYHQW RU E  RWKHU FDXVHV RI WKH ORVV RU F  ZKHWKHU RWKHU
                    FDXVHVDFWHGFRQFXUUHQWO\RULQDQ\VHTXHQFHZLWKWKHH[FOXGHGHYHQWWR
                    SURGXFHWKHORVVRU G ZKHWKHUWKHHYHQWRFFXUVVXGGHQO\RUJUDGXDOO\
                    LQYROYHVLVRODWHGRUZLGHVSUHDGGDPDJHDULVHVIURPQDWXUDORUH[WHUQDO
                    IRUFHV«
                
            %RQD )LGH/HJLWLPDWH 'LVSXWH  $ ERQD ILGH DQG OHJLWLPDWH GLVSXWH H[LVWV

SUHFOXGLQJ3ODLQWLIIV¶UHFRYHU\RIGDPDJHVXQGHUH[WUDFRQWUDFWXDOWKHRULHVLQFOXGLQJWKHFRPPRQ

ODZGXW\RIJRRGIDLWKDQGIDLUGHDOLQJDQGIRUYLRODWLRQVRIWKH7H[DV,QVXUDQFH&RGHRUDQ\RWKHU

VWDWXWRU\RUFRPPRQODZDXWKRULW\

           1R:DLYHU3ODLQWLIIV¶FODLPVDUHEDUUHGLQZKROHRULQSDUWEHFDXVH6WDWH)DUP

GLGQRWZDLYHDQ\RILWVULJKWVXQGHUWKH3ROLF\7KH3ROLF\VWDWHV³$ZDLYHURUFKDQJHRIDQ\

SURYLVLRQRIWKLVSROLF\PXVWEHLQZULWLQJE\>6WDWH)DUP@WREHYDOLG6WDWH)DUPPDGHQRVXFK

ZDLYHULQWKLVFDVH

            &DSRQ3XQLWLYH'DPDJHV7H[DV&LYLO3UDFWLFHDQG5HPHGLHV&RGHet.

seq., DSSOLHV DQG SXQLWLYH GDPDJHV DZDUGHG LI DQ\ DUH VXEMHFW WR WKH VWDWXWRU\ OLPLW VHW IRUWK

WKHUHLQ RWKHU DSSOLFDEOH VWDWXWRU\ DXWKRULW\ DQG FRPPRQ ODZ )XUWKHU XQOHVV 3ODLQWLIIV SURYH

6WDWH)DUP¶VOLDELOLW\IRUSXQLWLYHGDPDJHVDQGWKHDPRXQWRISXQLWLYHGDPDJHVLIDQ\E\FOHDU
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 31 of 34 PageID #: 31



DQGFRQYLQFLQJHYLGHQFHDQ\DZDUGRISXQLWLYHGDPDJHVZRXOGYLRODWH6WDWH)DUP¶VGXHSURFHVV

ULJKWVJXDUDQWHHGE\WKH)RXUWHHQWK$PHQGPHQWWRWKH8QLWHG6WDWHV&RQVWLWXWLRQDQGE\6HFWLRQ

RI$UWLFOHRIWKH7H[DV&RQVWLWXWLRQ

                  
            :ULWWHQ1RWLFHRI&ODLP'HIHQGDQWVSHFLILFDOO\GHQLHVWKDW3ODLQWLIIVSURYLGHG

6WDWH)DUPZLWK³QRWLFHRIFODLP´SXUVXDQWWR  DQG D RIWKH7H[DV,QVXUDQFH

&RGH7KHVWDWXWHVSHFLILFDOO\VWDWHV³µ>Q@RWLFHRIDFODLP¶PHDQVDQ\ZULWWHQQRWLILFDWLRQSURYLGHG

E\DFODLPDQWWRDQLQVXUHUWKDWUHDVRQDEO\DSSULVHVWKHLQVXUHURIWKHIDFWVUHODWLQJWRWKHFODLP´

7(;,16&2'(  %HFDXVHZULWWHQQRWLILFDWLRQZDVQRWSURYLGHGE\3ODLQWLIIVWKH\DUH

EDUUHG IURP UHFRYHULQJ XQGHU &KDSWHU  RI WKH 7H[DV ,QVXUDQFH &RGH 'HIHQGDQW DOVR

VSHFLILFDOO\GHQLHVWKDWWKH3ROLF\REOLJDWHG6WDWH)DUPWRLQIRUP3ODLQWLIIVWKDWZULWWHQQRWLFHRI

WKHFODLPZDVUHTXLUHGDQG'HIHQGDQWVSHFLILFDOO\GHQLHVWKDWLWZDVXQGHUDQ\GXW\WRSURYLGH

QRWLFHUHJDUGLQJWKHDSSOLFDELOLW\RI&KDSWHUVRURIWKH7H[DV,QVXUDQFH&RGH

            &KDSWHU $  'HIHQGDQW DVVHUWV WKH OLPLWDWLRQV RQ WKH UHFRYHU\ RI DWWRUQH\V¶

IHHVLIDQ\DVSHU7(;,16&2'($

                                                 ,,,
                                      5,*+772$0(1'
                                                   
           6WDWH)DUPUHVHUYHVWKHULJKWWRDPHQGWKLV2ULJLQDO$QVZHUSXUVXDQWWRWKH7H[DV

5XOHVRI&LYLO3URFHGXUH

                                                ,9
                                       -85<'(0$1'
                                                 
           6WDWH)DUPGHPDQGVDWULDOE\MXU\SXUVXDQWWR7H[DV5XOHRI&LYLO3URFHGXUH

         :+(5()25( 35(0,6(6 &216,'(5(' 'HIHQGDQW 67$7( )$50 //2<'6

UHVSHFWIXOO\UHTXHVWVWKDWXSRQILQDOWULDODQGKHDULQJKHUHRIWKDW3ODLQWLIIVWDNHQRWKLQJDQGWKDW
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 32 of 34 PageID #: 32



'HIHQGDQW UHFRYHU LWV FRVWV IHHV DQG H[SHQVHV DQG IRU VXFK RWKHU IXUWKHU UHOLHI WR ZKLFK

'HIHQGDQWPD\VKRZLWVHOIWREHMXVWO\HQWLWOHGERWKLQODZDQGDWHTXLW\

                                                5HVSHFWIXOO\VXEPLWWHG

                                                *(50(53//&
                                          

                                          %\BBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                   '$/(0³5(77´+2/,'<
                                                   6WDWH%DU1R
                                                   $PHULFD7RZHU
                                                   $OOHQ3DUNZD\6XLWH
                                                   +RXVWRQ7H[DV
                                                     7HOHSKRQH
                                                     )DFVLPLOH
                                                   UKROLG\#JHUPHUFRP

                                                $77251(<)25'()(1'$17
                                                67$7()$50//2<'6
                               
    Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 33 of 34 PageID #: 33



                                 &(57,),&$7(2)6(59,&(

        ,KHUHE\FHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHIRUHJRLQJLQVWUXPHQWKDVEHHQVHUYHGRQ
DOOFRXQVHORIUHFRUGRQWKLVWKGD\RI2FWREHU

                                                          
        'DQQ\6FRWW                                                  9,$(6(59,&(
        6FRWW/DZ2IILFHV3&
        32%R[
        +RXVWRQ7H[DV
        
        

                                                                                             
                                          '$/(0³5(77´+2/,'<





Case 1:19-cv-00503-MJT Document 1 Filed 10/16/19 Page 34 of 34 PageID #: 34
